Requestor:   Philip J. Patti, Esq., Town Attorney Town of Troupsburg 230 Main Street Hornell, New York 14843
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a person may serve simultaneously as town building inspector and as town assessor.
In the absence of a constitutional or statutory prohibition against dual-officeholding, one person may hold two offices simultaneously unless they are incompatible. The leading case on compatibility of office isPeople ex rel. Ryan v Green, 58 N.Y. 295 (1874). In that case, the Court held that two offices are incompatible if one is subordinate to the other or if there is an inherent inconsistency between the two offices. The former can be characterized as "you cannot be your own boss", a status normally easy to see. The latter is not easily characterized, for one must analyze the duties of the two offices to ascertain whether there is an inconsistency. An obvious example is the inconsistency of holding both the office of auditor and the office of director of finance.
There are two subsidiary aspects of compatibility. One is that, although the common law rule of the Ryan case is limited to public offices, the principle equally covers an office and a position of employment or two positions of employment. The other is that, although the positions are compatible, a situation may arise where one has a conflict of interests created by the simultaneous holding of the two positions. In such a situation, the conflict is avoided by declining to participate in the disposition of the matter.
The building inspector is responsible for the enforcement of building codes and land use regulations. Town Law § 138. The assessor evaluates real property for purposes of taxation. Real Property Tax Law § 310.
Neither of the two positions is subordinate to the other nor are the duties of the two positions inconsistent. Thus, applying the reasoning of the Ryan case, the two positions are not incompatible.
We conclude that the positions of town building inspector and town assessor are compatible.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.